Title: To James Madison from Alexander J. Dallas, 31 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War, July 31. 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the United States:
                    That having suspended the works at Fort Washington, and directed an Engineer to survey and report their actual condition in conformity with the Presidents instructions, the enclosed report and documents upon the subject, have been recently received.
                    
                    That under the existing circumstances, when the peace has placed the Corps of Engineers at full liberty to attend to all the fortifications & public works, and the necessity for an auxilliary agency, has, therefore, ceased, it is deemed a duty to propose,
                    1st: That Major L’Enfant be relieved from his Superintendence of the works at Fort Washington, and that an Officer of the Corps of Engineers be detailed for that service.
                    2d: That a plan and estimate, for completing the works, be immediately prepared; to be carried into effect, when approved by the President. All which is respectfully submitted.
                    
                        A. J. Dallas,acting Secretary of War.
                    
                